In a proceeding pursuant to CPLR article 78 to review appellants’ determination, dated September 30, 1976, which denied petitioner’s application to operate a nursing home facility, the appeal is from a judgment of the Supreme Court, Kings County, dated October 15, 1976, which, inter alia, directed appellants to issue an operating certificate to petitioner, effective October 15, 1976. Judgment reversed, on the law, without costs or disbursements, and matter remanded to the appellants for a hearing as to petitioner’s fitness to operate a nursing home. The appellants determined that petitioner would be unfit to operate the nursing home previously owned by his mother, who was the subject of revocation proceedings instituted by them. Their determination was based on the suspicion that petitioner’s mother would continue to operate the nursing home after the revocation of her license. Such conjecture was not a sufficient reason for the denial of petitioner’s application. There was sufficient basis, however, to require a hearing to determine whether in fact petitioner intended to personally control and operate the nursing home. Upon the argument of this appeal, the parties consented to the above disposition. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.